Name: Council Regulation (EEC) No 1197/77 of 17 may 1977 concluding an agreement in the form of an exchange of letters derogating from article 1 of protocol 3 to the agreement between the European Economic Community and the Republic of Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6 . 77 Official Journal of the European Communities No L 139/ 13 COUNCIL REGULATION (EEC) No 1197/77 of 17 May 1977 concluding an Agreement in the form of an exchange of letters derogating from Article 1 of Protocol 3 to the Agreement between the European Economic Community and the Republic of Portugal ment between the European Economic Community and the Republic of Portugal is hereby approved on behalf of the Community . The text of the Agreement is annexed to this Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas it is necessary to derogate from Article 1 of Protocol 3 to the Agreement between the European Economic Community and the Republic of Portugal in order to apply Article 23 of that Protocol to the products listed in List C annexed to that Protocol and to conclude an Agreement in the form of an exchange of letters to this effect, Article 2 The President of the Council is hereby authorized to appoint the person empowered to sign the Agreement referred to in Article 1 for the purpose of binding the Community. HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters derogating from Article 1 of Protocol 3 to the Agree ­ Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1977 . For the Council The President J. SILKIN